Case 1:11-cr-20349-UU Document 86 Entered on FLSD Docket 03/26/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               Case No. 11-20349-CR-UNGARO

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 FERNANDO VICENTE MARULANDA-TRUJILLO,

       Defendant.
 ____________________________________________/

                                 SUGGESTION OF DEATH

        COMES NOW the undersigned counsel, on behalf of the Defendant, FERNANDO

 VICENTE MARULANDA TRUJILLO, and suggests that this proceeding which is currently

 before the Eleventh Circuit Court of Appeals, is moot as FERNANDO VICENTE

 MARULANDA-TRUJILLO passed away on March 25, 2021, after a long battle with COVID-

 19. Therefore, this proceeding should be deemed terminated.


                                            Respectfully submitted,



                                            John R. Howes, Esq.
                                            Howes Law Group, P.A.
                                            633 S. Andrews Ave., Suite 500
                                            Ft. Lauderdale, FL 33301
                                            Phone (during COVID) 954.328.2358
                                            Email: johnrhowes@gmail.com
                                            Florida Bar No. 0219193


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 26th day of March 2021, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
Case 1:11-cr-20349-UU Document 86 Entered on FLSD Docket 03/26/2021 Page 2 of 2




 document is being served this day on all counsel of record or pro se parties identified on the

 attached Service List in the manner specified, either via transmission of Notices of Electronic

 Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

 are not authorized to receive electronically Notices of Filing.



                                               Respectfully submitted,
